Citation Nr: 0217786	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  97-32 209A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of degenerative facet disease at the levels of 
the 11th and 12th thoracic (T11-12) vertebrae and the 
fifth lumbar and first sacral segment (L5-S1), currently 
rated as 20 percent disabling.  

(The issues of service connection for memory loss due to 
undiagnosed illness, service connection for asthma claimed 
as productive cough, and increased evaluation for 
posttraumatic stress disorder will be the subjects of a 
later decision.)  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1988 to August 
1992.  He served in Southwest Asia from October 1990 to 
May 1991.  This matter comes before the Board of Veteran's 
Appeals (Board) from an October 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The October 1999 Board decision remanded the issue of 
entitlement to service connection for right atrial 
enlargement and mitral regurgitation, claimed as chest 
pain due to an undiagnosed illness.  On the April 2000 VA 
examination, there was a diagnosis of chest pain secondary 
to unknown illness.  The March 2001 rating decision 
granted service connection for chest pain as due to an 
undiagnosed illness, rated as 0 percent disabling 
effective March 22, 1995.  Review of the record does not 
disclose a notice of disagreement with any aspect of this 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

Similarly, the March 2001 rating decision granted service 
connection for chronic arthralgia of bilateral knees 
secondary to undiagnosed illness, with an evaluation of 0 
percent, effective April 12, 2000.  A notice of 
disagreement is not of record.  See Grantham.  

A May 2002 rating decision denied a total disability 
rating, for compensation purposes, based on individual 
unemployability.  A notice of disagreement is not of 
record.  See Grantham.  

The October 1999 Board decision remanded the issue of 
entitlement to service connection for asthma claimed as a 
productive cough due to an undiagnosed illness and the 
evaluation of the service-connected back disorder.  The 
requested development has been completed. 

The Board is undertaking additional development on the 
issues of service connection for asthma claimed as 
productive cough and memory loss due to undiagnosed 
illness pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  The issue of entitlement to an increased 
evaluation for posttraumatic stress disorder is 
inextricably entertwined with the issue of memory loss and 
thus, is deferred pending development.  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903.  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.  


FINDINGS OF FACT

1.  The limitation of thoracic spine motion is no more 
than slight.  

2.  The limitation of lumbar spine motion is no more than 
moderate.  

3.  The veteran's degenerative facet disease at the levels 
of the 11th and 12th thoracic (T11-12) vertebrae and the 
fifth lumbar and first sacral segment (L5-S1), does not 
approximate a severe disability with listing of whole 
spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

4.  The veteran's degenerative facet disease at the levels 
of the 11th and 12th thoracic (T11-12) vertebrae and the 
fifth lumbar and first sacral segment (L5-S1), is 
manifested by complaints of pain with radiation into the 
lower extremities, slight spasm, a limitation of motion to 
62 degrees forward flexion, 35 degrees backward extension, 
lateral flexion to 30 degrees on the left and 25 degrees 
on the right, and rotation to 25 degrees, bilaterally.  


CONCLUSION OF LAW

 The criteria for a rating in excess of 20 percent for 
degenerative facet disease at the levels of the 11th and 
12th thoracic (T11-12) vertebrae and the fifth lumbar and 
first sacral segment (L5-S1), have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a and Diagnostic Codes 5291, 5292, 5295 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

The RO provided the veteran with the pertinent evidentiary 
development, which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the 
Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 
C.F.R. § 3.103 (2002).  Therefore, it would not abridge 
the veteran's rights under VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statement of the case, and RO letters dated in August 1996 
and August 2001 notified the veteran and his 
representative of the evidence necessary to substantiate 
the claim, the evidence which had been received, and the 
evidence to be provided by the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a 
medical opinion rendered. There is no reasonable 
possibility that further assistance would aid in 
substantiating these claims.

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the veteran nor 
the representative has asserted that the case requires 
further development or action under VCAA or its 
implementing regulations.  

Increased evaluation

Service medical records show that the veteran's complaints 
of hip pain in November 1989, resulted in X-rays studies 
which disclosed degenerative facet disease at L5-S1, 
bilaterally.  Vertebral body heights and disc spaces were 
well maintained.  

In an April 1996 rating decision, the RO granted service 
connection for a lumbar spine condition and assigned a 
noncompensable evaluation.  

In March 1997, the veteran's mother reported that he had 
suffered chronic discomfort in his lower back since 1989.  
The veteran reportedly experienced sharp pains in the 
back, hip area and down his leg.  He continued to 
experience such pains and, periodically, it was difficult 
for him to walk.  

A March 1997 VA examination report showed that the veteran 
reported trouble sitting because of back discomfort.  
Examination revealed the lumbar spine had no postural 
abnormalities or fixed deformity.  There was moderately 
extensive spasm from T11 to L5 on the left.  Forward 
flexion was 68 degrees.  Backward extension was from 18 to 
30 degrees.  Lateral flexion went to 14 degrees on the 
left and 20 degrees on the right.  Rotation went to 25 
degrees on the left and 20 degrees on the right.  The most 
significant discomfort was with backward extension, 
forward flexion and rotation.  There was "not too much 
difficulty" with forward flexion.  Neurological findings 
were normal.  The diagnosis was L5-S1 degeneration of the 
lumbar spine.  March 1997 X-ray studies of the lumbar 
spine were interpreted as normal.  

Magnetic resonance imaging, in April 1997, confirmed mild 
degenerative changes of the lumbar spine with mild 
endplate depression fracture of the first lumbar vertebra 
and of T12.  There was a narrowed and decreased disc 
signal at T11-T12 and marginal bony sclerosis of T11 
anteriorly.  There was no evidence of disc herniation or 
spinal stenosis.  The impression was degenerative disease, 
especially involving T11-T12.  

In a June 1997 rating decision, the RO granted a 20 
percent rating, effective the date of the March 1997 VA 
examination.  

VA clinical records from September 1997 to April 1998 
include complaints of back pain, but do not contain 
sufficient information to rate the extent of the 
disability.  In October 1997, VA issued a lumbosacral 
corset to the veteran.  

In April 1998 hearing, the veteran testified that he 
experienced episodes of pain radiating down his lower 
extremities.  He complained of fatigue on walking a block 
or two and reported difficulty climbing and descending 
stairs.  He stated that the condition was worse and he had 
to use a brace.  

In an April 1998 letter, the owner of a shop reported that 
the veteran had tried herbs and vitamin supplements for 
joint pain.  

VA clinical notes from May 1998 to September 1998 include 
back complaints, without sufficient information to rate 
the disability.  

During a July 1998 VA hospitalization, the veteran 
reported arthralgias of the back.  Therapy was 
recommended.  

At an April 2000 VA examination, the veteran complained of 
daily back pain radiating down the right buttock.  He 
described the pain as 8 on a scale from 1 to 10.  There 
was no fixed deformity, postural abnormality, or 
significant muscle spasm.  There may have been slight 
spasm in the right lower thoracic and lumbar spine as 
compared to the left.  The range of forward flexion was 62 
degrees.  Backward extension was 35 degrees.  Lateral 
flexion was 30 degrees to the left and 25 degrees to the 
right.  Rotation was 25 degrees to the left and right.  
The most significant pain was with forward flexion and 
rotation to the right, although discomfort was present in 
all movements of the spine.  Neurologic responses were 
normal, although he had some pain in the right buttocks 
which was felt to be due to the sacroiliac distribution.  
The impression was chronic lumbar strain with 
radiculopathy to the right buttocks.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set 
forth in the Schedule For Rating Disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002). 
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2002).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  However, where 
entitlement to compensation has already been established 
and an increase in disability rating is at issue, the 
present level of disability is of primary concern.  
Therefore, those documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's back disorder is currently rated as 20 
percent disabling under Code 5295.  A sacro-iliac injury 
and weakness or lumbosacral strain will be rated as 
noncompensable where there are slight subjective symptoms 
only.  A 20 percent rating is assigned where there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The next 
higher rating, and the maximum under these codes, is 40 
percent which requires a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295 (2002).  

The disability is characterized as a degenerative disease 
of the facets of the vertebrae.  Such a degenerative 
process affecting the vertebral bones may be rated as 
degenerative arthritis.  38 C.F.R. § 4.20 (2002).  
Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, a 
10 percent rating will be assigned where there is X-ray 
evidence of involvement of 2 or more major joints, or 2 or 
more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  These 10 percent and 20 percent ratings 
based on X-ray findings, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Code 
5003 (2002).  

A limitation of dorsal (also referred to as thoracic) 
spine motion will be noncompensable where slight and a 10 
percent rating will be assigned for a moderate or severe 
limitation of dorsal (or thoracic) spine motion.  
38 C.F.R. § 4.71a, Code 5291 (2002).  

A limitation of lumbar spine motion will be rated as 10 
percent disabling where slight, 20 percent disabling where 
moderate, and 40 percent disabling where severe.  
38 C.F.R. § 4.71a, Code 5292 (2002).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  See Deluca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain supported by adequate 
pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).  
The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement.  38 C.F.R. § 4.45 (2002).

As noted above, the current 20 percent rating is assigned 
under Diagnostic Code 5295 which contemplates muscle 
spasm, as has been demonstrated on the VA examinations.  
It is also consistent with the loss of spine motion which 
the examinations have revealed.  The examination reports 
from trained medical professionals provide the most 
probative evidence as to the extent of the disability and, 
in this case, their findings do not approximate the 
criteria for a higher evaluation.  The medical findings do 
not show the veteran has a severe disability with listing 
of whole spine to opposite side or a positive 
Goldthwaite's sign.  There is a limitation of forward 
bending in standing position, but not to the marked degree 
required for a higher evaluation.  There is loss of 
lateral motion with osteoarthritic changes; however, the 
examination did not show abnormal mobility on forced 
motion.  The medical reports do not provide a 
preponderance of evidence to establish that the veteran's 
back disability approximates the criteria for a higher 
rating.  

The Board has considered the various rating criteria for 
the back.  It should be noted that all of these codes 
consider a limitation of motion and the same manifestation 
cannot be compensated twice under different codes.  
38 C.F.R. § 4.14 (2002); see also VAOPGCPREC 36-97 (Dec. 
12, 1997). 

With respect to limitation of thoracic spine motion, there 
were some arthritic changes there at T11-T12.  However, 
they did not result in more than a slight limitation of 
motion and would not result in any additional, compensable 
rating on the basis of limitation of motion.  38 C.F.R. 
§ 4.71a, Code 5291 (2002).  

As to limitation of lumbar spine motion, VA examinations 
in March 1997 and April 2000 revealed moderately extensive 
spasm from T11 to L5 on the left and significant 
discomfort with backward extension, forward flexion and 
rotation and a possible slight spasm in the right lower 
thoracic and lumbar spine as compared to the left.  Range 
of motion testing in March 1997 revealed forward flexion 
to 68 degrees, backward extension from 18 to 30 degrees, 
lateral flexion to 14 degrees on the left and 20 degrees 
on the right, and rotation to 25 degrees on the left and 
20 degrees on the right. The most significant pain was 
with forward flexion and rotation to the right, although 
discomfort was present in all movements of the spine.  In 
April 2000, range of motion revealed forward flexion to 62 
degrees, backward extension to 35 degrees, lateral flexion 
to 30 degrees on the left and 25 degrees on the right, and 
rotation was 25 degrees to the left and right. These 
limitations approximate a moderate limitation of motion 
for which the rating criteria provide a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5292 (2002).

The Board also considered assigning a higher rating for 
functional impairment due to pain, but concludes that it 
was not warranted.  While pain and discomfort were noted 
in all movement, there was no evidence of deficits in 
motor strength, weakness or fatigue attributable to the 
veteran's service-connected back disability. Moreover, the 
functional impairment that could be attributed to the 
veteran's disability was adequately taken into account in 
assigning the 20 percent rating.  Thus, a rating in excess 
of 20 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against an evaluation in excess of 20 
percent for the veteran's degenerative facet disease at 
the levels of the 11th and 12th thoracic (T11-12) 
vertebrae and the fifth lumbar and first sacral segment 
(L5-S1).

Finally, review of the record indicates that the RO 
expressly considered referral of the veteran's claim for 
an increased evaluation for his back disability to the VA 
Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  The RO found that the case did not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  CAVC has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and 
in fact is obligated to liberally read all documents and 
oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).


ORDER

An evaluation in excess of 20 percent for degenerative 
facet disease at the levels of the 11th and 12th thoracic 
(T11-12) vertebrae and the fifth lumbar and first sacral 
segment (L5-S1) is denied.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 

